DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Post et al. (US 2011/0213945).
Consider claim 1, Post et al. discloses a method comprising: determining a respective priority for each operating requirement of a set of operating requirements in view of an operating condition of a host system, the operating condition corresponding to at least one of a temperature of an operating environment of the host system or a use of the host system within the operating environment; determining, based on each respective priority associated with the set of operating requirements, a programming operation setting for programming operations to be performed at a memory sub-system; receiving a request to perform a programming operation at the memory sub-system; and responsive to receiving the request to perform the programming operation, performing, by a processing device, the programming operation at the memory sub- system based on the programming operation setting (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], a memory is partitioned based on the protection level and data is assigned a protection level based on various factors such as the recoverability of the data, the data being user generated, type of data etc. When a request is received the data is stored in the memory based on the partition protection level and protection level assigned to the data being stored. Recoverability of data, the data being user generated and type of data are operating conditions corresponding to a use of the host system within the operating environment.).
Consider claim 2, Post et al. discloses the method of claim 1, wherein determining the respective priority for each operating requirement of the set of operating requirements comprises: receiving an indication of the operating environment of the host system; and assigning, based on the operating environment, the respective priority for each of the set of operating requirements, wherein a higher priority is assigned to an operating requirement that is associated with a lower programming operation latency than other operating requirements of the set of operating requirements (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the high priority partition can have data assigned to it that can’t be recovered easily and thus will have lower latency than having to recover backup data lost from the lower priority partition, for example.).
Consider claim 3, Post et al. discloses the method of claim 1, wherein the respective priority for each operating requirement is determined based on a set of operating requirement priorities received from the host system (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the host can assign priorities.).
Consider claim 4, Post et al. discloses the method of claim 3, further comprising: receiving a parameter value corresponding to a priority of the received set of operating requirement priorities, and wherein the programming operation setting is further determined based on the received parameter value (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the host can assign priorities.).
Consider claim 5, Post et al. discloses The method of claim 1, wherein the operating requirement corresponds to at least one of: an operating temperature of the memory sub-system, a time period data is to be retained at the memory sub-system, a program performance of the memory (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the priorities and data assignment based on those priorities is based on the defect properties of NVMs (endurance).).
Consider claim 6, Post et al. discloses the method of claim 1, wherein the programming operation setting corresponds to at least one of: an initial write mode of host data stored at the memory sub-system, a subsequent write mode of the host data stored at the memory sub-system, a read voltage, or a rate at which host data is to be written to the memory sub-system (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], a write mode can be a mode where critical data is in the high priority partition and non-critical data is in the standard priority partition.).
Consider claim 7, Post et al. discloses the method of claim 1, wherein determining the programming operation setting comprises: determining a parameter value threshold corresponding to at least one operating requirement of the set of operating requirements (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], data is assigned a protection level based on various factors such as the recoverability of the data, the data being user generated, type of data etc.).
Consider claim 8, Post et al. discloses a system comprising: a memory component; and a processing device, operatively coupled with the memory component, to: determine a respective priority for each operating requirement of a set of operating requirements, wherein each respective priority is determined in view of an operating condition of a host system, the operating condition corresponding to at least one of a temperature of an operating environment of the host system or a use of the host system within the operating environment; determine, based on each respective priority associated with the set of operating requirements, a background management operation setting for background management operations to be performed at the memory component; and schedule a background management operation to be performed at the memory component based on the background management operation setting (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], a memory is partitioned based on the protection level and data is assigned a protection level based on various factors such as the recoverability of the data, the data being user generated, type of data etc. When a request is received the data is stored in the memory based on the partition protection level and protection level assigned to the data being stored. The protection of the partition is based on the use of varying strength ECC code (background management operation). Recoverability of data, the data being user generated and type of data are operating conditions corresponding to a use of the host system within the operating environment.).
Consider claim 9, Post et al. discloses the system of claim 8, wherein to determine the respective priority for each operating requirement of the set of operating requirements, the processing device is to: receive an indication of the operating environment of the host system; and assign, based on the operating environment, the respective priority for each of the set of operating requirements, wherein a higher priority is assigned to an operating requirement that is associated with a lower programming operation latency than other operating requirements of the set of operating requirements (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the high priority partition can have data assigned to it that can’t be recovered easily and thus will have lower latency than having to recover backup data lost from the lower priority partition, for example.).
Consider claim 10, Post et al. discloses the system of claim 8, wherein the respective priority for each operating requirement is determined based on a set of operating requirement priorities received from the host system (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the host can assign priorities.).
Consider claim 11, Post et al. discloses the system of claim 10, wherein the processing device is further to: receive a parameter value corresponding to a priority of the received set of operating requirement priorities, and wherein the background management operation setting is to be further (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the host can assign priorities, which affects ECC strength applied to data.).
Consider claim 12, Post et al. discloses the system of claim 8, wherein the operating requirement corresponds to at least one of: an operating temperature of the memory component, a time period data is to be retained at the memory component, a program performance of the memory component, or an endurance of the memory component (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the priorities and data assignment based on those priorities is based on the defect properties of NVMs (endurance).).
Consider claim 13, Post et al. discloses the system of claim 8, wherein the background management operation comprises at least one of: a garbage collection operation, a data refresh operation, or a data wear leveling operation ([0034]).
Consider claim 14, Post et al. discloses a non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to: determine a respective priority for each operating requirement of a set of operating requirements, wherein each respective priority is determined in view of an operating condition of a host system coupled to the memory sub-system, the operating condition corresponding to at least one of a temperature of an operating environment of the host system or a use of the host system within the operating environment, and, the set of operating requirements comprising an operating temperature of a memory sub-system, a time period data is to be retained at the memory sub- system, a program performance of the memory sub-system, or an endurance of the memory sub-system; determine, based on each respective priority associated with the set of operating requirements, a programming operation setting for programming operations to be performed at the memory sub-system, the programming operation setting comprising an initial write mode of host data stored at the memory sub-system, a subsequent write mode of the host data stored at the memory sub- system, a read voltage, or a rate at which host  (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], a memory is partitioned based on the protection level and data is assigned a protection level based on various factors such as the recoverability of the data, the data being user generated, type of data etc. When a request is received the data is stored in the memory based on the partition protection level and protection level assigned to the data being stored. The priorities and data assignment based on those priorities is based on the defect properties of NVMs (endurance). A write mode can be a mode where critical data is in the high priority partition and non-critical data is in the standard priority partition. Recoverability of data, the data being user generated and type of data are operating conditions corresponding to a use of the host system within the operating environment.).
Consider claim 15, Post et al. discloses the non-transitory computer readable medium of claim 14, wherein to determine the respective priority for each operating requirement of the set of operating requirements, the processing device is to: receive an indication of the operating environment of the host system; and assign, based on the operating environment, the respective priority for each of the set of operating requirements, wherein a higher priority is assigned to an operating requirement that is associated with a lower programming operation latency than other operating requirements of the set of operating requirements (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the high priority partition can have data assigned to it that can’t be recovered easily and thus will have lower latency than having to recover backup data lost from the lower priority partition, for example.).
Consider claim 16, Post et al. discloses the non-transitory computer readable medium of claim 14, wherein the respective priority for each operating requirement is determined based on a set of (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the host can assign priorities.).
Consider claim 17, Post et al. discloses the non-transitory computer readable medium of claim 16, wherein the processing device is further to: receive a parameter value corresponding to a priority of the received set of operating requirement priorities, and wherein the programming operation setting is further determined based on the received parameter value (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], the host can assign priorities.).
Consider claim 18, Post et al. discloses the non-transitory computer readable medium of claim 14, wherein the programming operation comprises at least one of a read operation, a write operation, or an erase operation (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038]).
Consider claim 19, Post et al. discloses the non-transitory computer readable medium of claim 14, wherein the programming operation is performed at one or more data blocks of the memory sub-system (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038]).
Consider claim 20, Post et al. discloses the non-transitory computer readable medium of claim 14, wherein to determine the programming operation setting, the processing device is to: determine a parameter value threshold corresponding to at least one operating requirement of the set of operating requirements (abstract, [0002]-[0004], [0030], [0034], [0036]-[0038], data is assigned a protection level based on various factors such as the recoverability of the data, the data being user generated, type of data etc.).
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. The Applicant argues that Post merely discloses that data "may be partitioned based on a priority assigned to the data" and the priority may be assigned based on one or more characteristics of the data (e.g., the recoverability, whether the data is user-generated or user-personalized data, etc.). However, 
However, determining a respective priority for each operating requirements in view of an operating condition of a host system is a broad limitation. Recoverability of data, whether the data is user generated, user personalized, critical, and non-critical are not only characteristics of data but are also operating requirements that are in view of an operation condition of a system. In other words, recoverability and how a particular type of data is handled by a system are all affected by an operation condition of that system and are set a priority based on the operating requirements of an operation condition. 
The new amendments have been addressed in the appropriate claim rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136